IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-11201
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TIMOTHY FRANKLIN FOWLER,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:99-CR-83-ALL-P
                       --------------------
                           June 1, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Timothy Franklin Fowler appeals from his guilty-plea

convictions for four counts of armed bank robbery and four counts

of using and carrying a firearm during a crime of violence in

violation of 18 U.S.C. §§ 924(c)(1) and 2113.   He argues that the

district court erred by denying his motion to suppress his

statement to police on the ground that it was involuntary.      We

have reviewed the record and find no reversible error.    Given the

totality of the circumstances in this case, the district court

did not err by determining that Fowler’s waiver of his rights and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-11201
                                -2-

subsequent confession to police were knowing and voluntary.   See

United States v. Ornelas-Rodriguez, 12 F.3d 1339, 1346 (5th Cir.

1994).   Accordingly, the judgment of the district court is

AFFIRMED.